NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2008-1222

                                       MPT, INC.,

                                                       Plaintiff-Appellee,

                                           v.

                              MARATHON LABELS, INC.,

                                                       Defendant-Appellant,

                                          and

                          POLYMERIC CONVERTING, LLC,

                                                       Defendant.


        Thomas H. Shunk, Baker & Hostetler LLP, of Cleveland, Ohio, argued for
plaintiff-appellee.

      Bruce H. Wilson, of Akron, Ohio, argued for defendant-appellant.

Appealed from: United States District Court for the Northern District of Ohio

Judge Patricia A. Gaughan
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                    2008-1222


                                    MPT, INC.,

                                                          Plaintiff-Appellee,

                                         v.

                            MARATHON LABELS, INC.,

                                                          Defendant-Appellant,

                                         and

                         POLYMERIC CONVERTING, LLC,

                                                          Defendant.

                                  Judgment

ON APPEAL from the       UNITED STATES DISTRICT COURT FOR
                         THE NORTHERN DISTRICT OF OHIO

in CASE NO(S).            1:04-CV-2357

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (SCHALL, ARCHER, and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED March 10, 2009                     /s/ Jan Horbaly
                                         Jan Horbaly, Clerk